     Case 3:20-cv-02088-GPC-KSC Document 39 Filed 04/09/21 PageID.191 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JUSTIN SALMEN, CDCR #BK-5881,                  Case No.: 3:20-cv-02088-GPC-KSC
12                              Plaintiff,
                                                     ORDER (1) DENYING MOTION
13    v.                                             FOR SERVICE OF DISCOVERY
                                                     AND (2) DENYING MOTION TO
14    CALIFORNIA DEP’T OF
                                                     SEAL
      CORRECTIONS AND
15
      REHABILITATION; S. ROBERTS; M.
                                                     [Doc. No. 38]
16    GLYNN; J. HODGES; A. KENDALL;
      DR. CHAU; H. FRANKLIN; S.
17
      ANDERSON; A. SHITTU; S. GATES,
18                              Defendants.
19
20         Plaintiff Justin Salmen (“plaintiff”) is proceeding pro se and in forma pauperis in
21   this civil rights action filed pursuant to 42 U.S.C. § 1983. See Doc. No. 7. Before the
22   Court is plaintiff’s “Notice of Need for Documents to be Forwarded to Party with Files,”
23   which the Court will construe as a Motion to have the Court serve plaintiff’s previously-
24   filed discovery requests upon defendant (the “Motion” or “Mot.”) Doc. No. 38. Plaintiff
25   also requests that his Motion be “ke[pt] confidential,” which the Court will construe as a
26   Motion to Seal. See id. at 2. For the reasons stated below, both Motions are DENIED.
27         On March 9, 2021, plaintiff filed a document titled “Request for Discovery” which
28   set forth 13 requests for the production of documents, as well as requests for statements

                                                 1
                                                                            3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 39 Filed 04/09/21 PageID.192 Page 2 of 3



1    from certain percipient and expert witnesses. Doc. No. 30 at 1-3. The Court construed
2    plaintiff’s filing as a Motion to Compel (the “Discovery Motion”), which it denied by Order
3    dated March 15, 2021. Doc. No. 32. The Court explained to plaintiff that to obtain
4    discovery, he “must serve these requests on defendants and other nonparties according to
5    the Federal Rules of Civil Procedure, and must provide those persons with the opportunity
6    to object and/or respond to his requests within the time frames set forth in these Rules.”
7    Id. at 2.
8           In the current Motion, plaintiff states that he did not make a copy of his Discovery
9    Motion or the requests therein. Mot. at 1. He therefore asks that the Court send the
10   document to defense counsel so that the parties may begin “fact find[ing]” and complete
11   discovery by the deadlines recently set by the Court. Id. Plaintiff’s request is DENIED.
12   The Court reiterates that it will not act as plaintiff’s proxy in obtaining discovery in this
13   matter. See Doc. No. 32 at 2. To do so would undermine the Court’s role as an “impartial
14   decisionmaker[][.]” See Pliler v. Ford, 542 U.S. 225, 231 (2004) (further cautioning that
15   the Court is not to function as a pro se party’s “counsel or paralegal”). The Court
16   understands that pandemic-related restrictions in place at plaintiff’s correctional facility
17   may have prevented him from photocopying his Discovery Motion before sending it to the
18   Court for filing, and will provide plaintiff with a copy of his Discovery Motion. However,
19   plaintiff is advised that going forward, the Court will not provide him with free copies of
20   documents “without a specific showing of need.” See Davidson v. Sullivan, No. 17cv0421
21   H (MDD), 2018 WL 2837472, at *42 (S.D. Cal. June 8, 2018) (denying motion for copies
22   and further noting that neither the Constitution nor the in forma pauperis statute give a
23   litigant “[the] right to have documents copied and returned to him at government expense”)
24   (collecting cases). As required by the Federal Rules of Civil Procedure, it is plaintiff’s
25   obligation to serve counsel for defendant with copies of his discovery requests.
26          As noted, plaintiff also requests that the Court seal his Motion. The public’s right
27   to “inspect and copy public records and documents, including judicial records and
28   documents,” is well established. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597

                                                   2
                                                                              3:20-cv-02088-GPC-KSC
     Case 3:20-cv-02088-GPC-KSC Document 39 Filed 04/09/21 PageID.193 Page 3 of 3



1    (1978). Documents filed with the Court are presumed to be publicly accessible and will
2    only be sealed upon a “particularized showing” of “good cause.” See Kamakana v. City &
3    Cty. of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006). Plaintiff, as the party requesting
4    sealing, must show that “specific prejudice or harm” will result from the public availability
5    of his Motion. Anderson v. Marsh, 312 F.R.D. 584, 594 (E.D. Cal. 2015).
6          Plaintiff cites the potential for violence by “malicious employees stirring up this new
7    ‘Asian Hate’ against Dr. Chau and [plaintiff]” as a basis to keep the Motion “confidential.”
8    Mot. at 2. Plaintiff has not articulated a coherent reason why his request for discovery
9    would incite any CDCR employee to violence. The Court finds that plaintiff has not carried
10   his burden to show that his Motion should be sealed. See Obesity Research Inst., LLC v.
11   Fiber Research Int’l, LLC, No. 15-cv-595-BAS-MDD, 2018 WL 3456001, at *1 (S.D. Cal.
12   Jul. 18, 2018) (good cause not established by “[b]road allegations of harm, unsubstantiated
13   by … articulated reasoning”) (citation omitted); see also Kamakana, 447 F.3d at 1179
14   (court may not seal documents on the basis of “hypothesis or conjecture”). Accordingly,
15   plaintiff’s Motion to Seal is DENIED.
16                                            ORDER
17   For the reasons stated above, the Court hereby ORDERS as follows:
18         1. Plaintiff’s Motion for Service of Discovery and Motion to Seal [Doc. No. 38] are
19            DENIED; and
20         2. The Clerk of the Court is requested to enclose a copy of plaintiff’s Discovery
21            Motion [Doc. No. 30] when mailing this Order to plaintiff.
22   IT IS SO ORDERED.
23   Dated: April 9, 2021
24
25
26
27
28

                                                   3
                                                                              3:20-cv-02088-GPC-KSC
